Beck, Presiding Justice.
1. Under tire evidence in this ease the court did not err in allowing additional attorneys’ fees in a moderate sum, it appearing that after the first allowance of temporary alimony and $150 attorneys’ fees, in an order which provided that the attorneys’ fees might be increased upon the final hearing and determination of the case, “should it appear that it is just and proper to allow such additional fees,” the attorneys spent several days in consultations and conferences with their client and the defendant, in an effort to bring about a final settlement, and had to institute contempt proceedings against the defendant when he failed and refused to cany out the settlement agreed on.
2. The court, did not err in refusing the prayer for a “bill of peace,” as there was no suit pending besides this alimony suit.
3. While only one argument in conclusion is permitted under the statute and rule of the court, the judgment in this case will not be reversed because the court, as is shown by the bill of exceptions, after one of the counsel for plaintiff had concluded his argument, permitted another of her counsel to make further argument, it not appearing what was the length of the last speech, or the nature of the argument; and especially as this was a hearing before the judge in chambers.

Judgment affirmed.


All the Justices concur, except Alldnson, J., absent because of illness.

Randall Evans Jr., for plaintiff in error.
West & Fleming and B. J. Stevens, contra.